DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 29 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2021.
Examiner notes claim 21 is being examined only with respect to the elected species.  Should claim 21 subsequently be found allowable, the nonelected subject matter would need to be removed from the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Arai et al. (US 4269650).
Regarding claim 16, Arai et al. teach “a solvent transfer printing method for applying a pattern made of a non-soluble and non-dispersible material on the surface of an object (abstract), the method comprising the following steps:  	m1/ forming a pattern on a surface of a solvent-soluble substrate (column 4, lines 32-37),  	m2/ depositing the solvent-soluble substrate on the surface of a solvent bath, on the side of the substrate opposed to the side on which the pattern is applied, in order to dissolve partially the substrate (column 6, lines 49-56),  	m3/ dipping the object in the bath, so that the surface of the object comes into contact with the pattern (column 5, line 62-column 6, line 4),  	m4/ getting the object, on which the pattern is applied, out of the bath (column 6, line 5), 	m5/ drying the object (this is implicit in that the water will inherently evaporate from the object),  	the non-soluble and non-dispersible material being selected from the group consisting of a metal, a semiconductor, a cross-linked polymer (column 15, line 35 and 45: Examiner notes that alkyd resins made with dryers result in cross-linked polymers), and a mixture thereof.” 	Regarding claim 17, Arai et al. further teach “comprising an additional step m3'/ of dissolving the substrate left, said step m3'/ being performed just before step m3/ or just after step m3/ (column 6, lines 5-7).” 	Regarding claim 18, Arai et al. further disclose “wherein the solvent is water (item W).” 	Regarding claim 20, Arai et al. further disclose “wherein in step m3') the solvent bath is stirred (column 5, lines 34-48).” 	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al.
 	Regarding claim 19, Arai et al. teach all that is claimed, as in claim 17 above, except “wherein in step m3'/ the solvent bath is heated up.”  However, Examiner asserts that it was known to one having ordinary skill in the art that heating a solvent increases the speed with which solutes are dissolved in the solvent.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to heat the solvent bath of Arai et al. in order to speed up the process.   	Regarding claim 24, Arai et al. teach all that is claimed, as in claim 16 above, except “further comprising an alignment step wherein the pattern and the object are positioned relative to one another using a camera.”  However, an alignment step is a necessary and implicit step in . 

Allowable Subject Matter
Claims 21-23 and 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853